DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I and Species 3 (fig.9), in the reply filed on 8/22/2022 is acknowledged.  
Claims 6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Contrary to applicant’s assertion, claim 6 does not read on the elected species since the figure 9 second drive gear (920) third extension (922) is not arranged radially inside of the second extension (921) nor is there a bearing engaged with the second extension and the third extension (i.e., elected figure 9 shows the extensions 920 and 922 to have separate bearings 904 and 902).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/892501 in view of Bridges US20120192664.  
The copending application claims suggest all the current claim particulars except for the “clutch”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application claims to have a clutch since Bridges teaches clutching gears for the desirable/obvious benefit of allowing the gears to be “selectively engaged”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bridges US20120192664.
Claim 1. A drivetrain system (figs.1, 4 and 6) comprising: a first drive gear (G9/S6) arranged on an axis, wherein the first drive gear is driven 5by a first motor (one of 20 or 38), and wherein the first drive gear comprises a first extension (extension portion of G9 engaging housing of C3) along the axis; a second drive gear (gear portion of G10 engaging G8) arranged on the axis, wherein the second drive gear is driven by a second motor (other of 20 or 38), wherein the second drive gear comprises a second extension (extension portion of G10) along the axis, and wherein the second extension is arranged radially within and axially 10overlaps the first extension; a clutch assembly (clutch plates within C3) arranged between the first drive gear and the second drive gear, wherein the clutch assembly is affixed to a housing (housing of C3) of the drivetrain system, and wherein the clutch assembly interfaces (via selective torque transmission between) to the first extension and to the second extension.  
Claim 2. The drivetrain system of claim 1, wherein the clutch assembly comprises: a first clutch element (clutch plate elements of C3 affixed to G9 by housing of C3) affixed to the first drive gear; a second clutch element (clutch plate elements of C3 affixed directly to G10) affixed to the second drive gear; and an actuator (inherent to the “selectively engaged” clutch) for engaging the first clutch element and the second 5clutch element.  See also the alternative 35 USC 103 obviousness rejection elsewhere below.  
Claim 3. The drivetrain system of claim 2, wherein the first clutch element is affixed to the first extension and the second clutch element is affixed to the second extension (see for instance fig.6).  
Claim 4. The drivetrain system of claim 2, wherein the first extension comprises one or more features (extension surface feature of G9 that engages C3 for affixing to the clutch) for affixing the first clutch element.  
Claim 5. The drivetrain system of claim 2, wherein the second extension comprises one or more features (extension surface feature of G10 that engages the clutch directly) for affixing the second clutch element.  
Claim 7. The drivetrain system of claim 1, wherein the first drive gear comprises at least one passage (passage within innermost shaft portion S6 of G9) extending axially through the first drive gear to allow lubricant to flow axially through the first drive gear.  
Claim 8. The drivetrain system of claim 1, further comprising a bearing (72) arranged between and engaged with the first drive gear and the second drive gear (i.e., between G10 and the  innermost shaft portion of G9).  
Claim 9. The drivetrain system of claim 1, further comprising a bearing (66) arranged between and engaged with a component (98) that is stationary and the first drive gear (G9/S6)9  
Claim 10. The drivetrain system of claim 1, wherein when the clutch assembly is engaged, the first drive gear and the second drive gear apply a respective torque on each other to reduce a difference in rotational speed between the first drive gear and second drive gear (as is an inherent function of the prior art clutched gears).1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges US20120192664.
Claim 2. As detailed elsewhere above, Bridges anticipates claim 2 since an actuator is inherently required by the disclosed “selectively engaged” clutch (C3), there being no other way to selectively engage a clutch without some sort of actuator.  Alternatively, the examiner hereby takes Official Notice that it was extremely well known in the clutch art for an actuator to be desirable and/or necessary for causing the engagement/disengagement of a selectively engaged clutch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        





	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.